         Case 1:18-cv-00041-DAD-BAM Document 39 Filed 05/21/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   DANIEL MIRANDA,                                      Case No. 1:18-cv-00041-DAD-BAM

11                   Plaintiff,                           ORDER FOLLOWING SETTLEMENT;
                                                          VACATING DATES AND DIRECTING
12           v                                            PARTIES TO FILE DISPOSITIVE
                                                          DOCUMENTS
13   CITY OF CERES,

14                   Defendant.

15

16          This action was filed on January 9, 2018. On May 20, 2020, this Court conducted a

17 settlement conference.         During the settlement conference, the parties reached a settlement

18 agreement.

19          Based upon the settlement of this action, it is HEREBY ORDERED that:

20          1.      All pending matters and dates in this action are VACATED; and

21          2.      Motion for Settlement shall be filed on or before June 30, 2020.

22
     IT IS SO ORDERED.
23

24 Dated:        May 21, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                      1
